DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 8-9, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: activating the data line of the display panel with the balancing voltage related to the data of the line of the last frame comprises: determining whether the last frame matches a predetermined display pattern; and activating the data line of the display panel with a predetermined voltage serving as the balancing voltage when the last frame matches the predetermined display pattern.
Park discloses an active period before a vertical blanking period, a data driver applying data voltage to sense the data lines during the vertical blanking period to compensate the driving transistor ([0079-0080]), but fails to disclose activating the data line of the display panel when the last frame matches the predetermined display pattern with a balancing voltage. Kim discloses the data voltage is at a higher level than the low voltage VSS ([0066-0074]), but fails to disclose activating the data line of the display panel when the last frame matches the predetermined display pattern with a balancing voltage. Fujii discloses determining an average voltage for compensation ([0018]), but 

As per claim 9, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the controller comprises a pattern detecting circuit for determining whether the last frame matches a predetermined display pattern, and the controller controls the data line driver to activate the data line with a predetermined voltage serving as the balancing voltage when the pattern detecting circuit determines the last frame matches the predetermined display pattern. 
Park discloses an active period before a vertical blanking period, a data driver applying data voltage to sense the data lines during the vertical blanking period to compensate the driving transistor ([0079-0080]), but fails to disclose the controller controls the data line driver to activate the data line with the balancing voltage when the last frame matches the predetermined display pattern. Kim discloses the data voltage is at a higher level than the low voltage VSS ([0066-0074]), but fails to disclose the controller controls the data line driver to activate the data line with the balancing voltage when the last frame matches the predetermined display pattern. Fujii discloses determining an average voltage for compensation ([0018]), but fails to disclose the controller controls the data line driver to activate the data line with the balancing voltage 

As per claim 19, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: activating the data line of the display panel with the balancing voltage related to the data of the line of the last frame comprises: maintaining a voltage of a last one of the data to serve as the balancing voltage during the vertical blank interval.
Park discloses an active period before a vertical blanking period, a data driver applying data voltage to sense the data lines during the vertical blanking period to compensate the driving transistor ([0079-0080]), but fails to disclose activating the data line with the last frame by maintaining a voltage of the last data to serve as the balancing voltage during the vertical blank interval. Kim discloses the data voltage is at a higher level than the low voltage VSS ([0066-0074]), but fails to disclose activating the data line with the last frame by maintaining a voltage of the last data to serve as the balancing voltage during the vertical blank interval. Fujii discloses determining an average voltage for compensation ([0018]), but fails to disclose activating the data line with the last frame by maintaining a voltage of the last data to serve as the balancing voltage during the vertical blank interval. Lim discloses median values used for a compensation signal instead of the average ([0108]), but fails to disclose activating the 

As per claim 20, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the controller comprises a last data maintaining circuit for activating the data line of the display panel with a voltage of a last one of the data of the line of the last frame to serve as the balancing voltage during the vertical blank interval.
Park discloses an active period before a vertical blanking period, a data driver applying data voltage to sense the data lines during the vertical blanking period to compensate the driving transistor ([0079-0080]), but fails to disclose activating the data line with the last frame by maintaining a voltage of the last data to serve as the balancing voltage during the vertical blank interval. Kim discloses the data voltage is at a higher level than the low voltage VSS ([0066-0074]), but fails to disclose activating the data line with the last frame by maintaining a voltage of the last data to serve as the balancing voltage during the vertical blank interval. Fujii discloses determining an average voltage for compensation ([0018]), but fails to disclose activating the data line with the last frame by maintaining a voltage of the last data to serve as the balancing voltage during the vertical blank interval. Lim discloses median values used for a compensation signal instead of the average ([0108]), but fails to disclose activating the data line with the last frame by maintaining a voltage of the last data to serve as the balancing voltage during the vertical blank interval.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856. The examiner can normally be reached Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ANDREW LEE/Examiner, Art Unit 2624   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691